DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/23/2021.
In the instant Amendment: Claims 1, 4, 7-8, 14-15, and 20 have been amended and Claims 1, 8 and 15 are independent claims. Claims 2, 9 and 16 have been cancelled.  Claims 1, 3-8, 10-15 and 17-20 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Rejection under 35 U.S.C. 101 for claims 1-7 has been withdrawn in light of the claim amendment. 
Applicants' arguments in the instant Amendment, filed on 09/23/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Martino fails to disclose "retrieve a first hashed data value of the digital record and a blockchain transaction identifier of a second blockchain from a data block included among a first hash- linked chain of blocks on a first blockchain,” and “retrieve a second hashed data value of the digital record from a blockchain transaction that is assigned the blockchain transaction identifier retrieved from the first blockchain and is included among a second hash-linked chain of blocks on the second blockchain which is different from the first blockchain" of amended claim 1. See Remarks at 7 (emphasis original). 

Applicant’s amendment focuses on the assertion that “while Martino briefly mentions a transaction identifier, it fails to describe a transaction identifier of a second blockchain being stored on a first blockchain, let alone, retrieving the transaction identifier of the second blockchain from the first blockchain.” Id. at 7 (emphasis added). In contrast to applicant’s assertions, Martino teaches creating hash-based headers for an inter-woven web of peer block-chains, and creating each new block on a blockchain may require cross-reference headers across a web of peer block chains: 
The Chainweb network is comprised of multiple independent peer blockchains minting distinct coins of the same currency.

In Chainweb, each parallel blockchain must additionally reference the headers of other chains ( peers ) at the same block height as its previous block . The base graph is used to structure the interaction of chains in the web, and can be considered as the instructions for how to combine chains into a braid. A layer is the set of each chain’s block at a given block height (the cross - section of the braid).

An example Same Chain Rule, represented in graph 400 of FIG . 4 , requires that the header of a chain and the headers of referenced peers agree on the ancestry of the header of the chain. FIG . 4 shows Chain 1 401 , Chain 2 402 , and Chain 1 ' 401 ' , existing header references 403a - e , valid reference paths 404a - d , valid reference paths 405a - b , invalid reference paths 406a - b , and other reference paths 407a - f .
See Martino FIG. 4, ¶¶ [0157], [0160], [0168] (emphasis added). 
Thus, Martino’s blockchain system can require cross-referencing block headers (generated from hashes from previous block’s headers) of relevant blocks across many peer-chains before generating new block headers for certain block chains. Because block-chain headers can identify block-chain transactions, Martino teaches the amended claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5, 8, 11, 12, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018). 
Regarding claim 1, Martino discloses a computing system, comprising: 
a network interface configured to receive a request to certify a digital record (Martino FIG. 9, [0209]. In some embodiments, the first instance of the chain code 942a may cause the information detailing the transaction ( e . g . , received via a first interface 920a ) to be transmitted to the blockchain services device 906 , e.g. , via the first network 904a . The blockchain services device 906 may then, for example , conduct authentication , certification , and / or cryptographic processing of the information received from the node device 902a to generate and / or define the first instance of the blockchain 944a.); 
a hardware processor configured to (Martino [0233]. According to some embodiments, the processor 1512 may be or include any type , quantity , and / or configuration of processor that is or becomes known . The processor 1512 may comprise , for example , an Intel® IXP 2800 network processor , an Intel® XEONTM Processor coupled with an Intel® E7501 chipset.)
retrieve a first hashed data value of the digital record and a blockchain transaction identifier of a second blockchain from a data block included among a first hash-linked chain of blocks on a first blockchain (Martino FIG. 9, [0157], [0160], [0168], [0208]-[0209]. The Chainweb network is comprised of multiple independent peer blockchains minting distinct coins of the same currency. In Chainweb, each parallel blockchain must additionally reference the headers of other chains ( peers ) at the same block height as its previous block . An example Same Chain Rule, represented in graph 400 of FIG . 4 , requires that the header of a chain and the headers of referenced peers agree on the ancestry of the header of the chain. In the case that the node device 902a is utilized to initiate a transaction such as transfer payment, for example, information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a. In some embodiments, the first instance of the chain code 942a may cause the information detailing the transaction ( e . g . , received via a first interface 920a ) to be transmitted to the blockchain services device 906 , e . g . , via the first network 904a .  [See par. [0157] for a hash-liked Merkle chain, “Each chain incorporates a subset of other peers’ Merkle roots in its own block hashes. The capture of foreign roots [ ] allows a given chain to validate that its peer chains are maintaining a consistent fork by locating its own previous Merkle roots in those obtained from its peer chains.”].),  
Martino FIG. 11, [0160], [0168], [0213]. In Chainweb, each parallel blockchain must additionally reference the headers of other chains ( peers ) at the same block height as its previous block . An example Same Chain Rule, represented in graph 400 of FIG . 4 , requires that the header of a chain and the headers of referenced peers agree on the ancestry of the header of the chain. [T]he method 1100 may comprise receiving a transaction message for a second parallel blockchain for a second action of a transaction, at 1102. According to some embodiments , the method 1100 may further comprise validating the transaction proof message by performing Merkle root proofs for at least one peer blockchain of the first parallel blockchain , at 1104. [For hash-linked chain, see [0157]. Note that the header can be generated from hash of a previous or related block. See [0036]-[0034]]), and 
a storage configured to store the determination of the validity of the digital record in a data block among a third hash-linked chain of blocks (Martino FIG. 11, [0213]. According to some embodiments, the method 1100 may further comprise validating the transaction proof message by performing Merkle root proofs for at least one peer blockchain of the first parallel blockchain , at 1104 . The method 1100 may further comprise generating a new block hash for the second parallel blockchain based on at least one peer blockchain of the second parallel blockchain, at 1106, and generating a new block for the second parallel blockchain with a new block header including the new block hash , at 1108 . The method 1100 may further comprise transmitting the new block to node devices for peers of the second parallel blockchain, at 1110. ).
The preferred embodiment of Martino does not explicitly disclose: determine whether the digital record is valid based on a cross-validation of the first hashed data value and the second hashed data value. 
However, in another embodiment, Martino discloses a system comprising: 
determine whether the digital record is valid based on a cross-validation of the first hashed data value and the second hashed data value (Martino [0154], [0157], [0159]. The novel architecture of Chainweb is predicated upon two separate yet related features that operate at distinct layers of the Chainweb stack : 1 ) cross - chain cryptocurrency transfers via on - chain SPV smart contracts and 2 ) parallel chain binding at the hashing level via peer - chain Merkle root inclusion . The former , which occurs in the application ( smart contract ) layer , leverages the latter to create valid Merkle proofs of currency transfer . Each chain incorporates a subset of other peers ' Merkle roots in its own block hashes. The capture of foreign roots serves two purposes. First , it allows a given chain to validate that its peer chains are maintaining a consistent fork by locating its own previous Merkle roots in those obtained from its peer chains. The protocol itself consists of three pieces : generation of probabilistic assurance , determining required peer references , and validating peer references.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the embodiments of Martino to include: determine whether the digital record is valid based on a cross-validation of the first hashed data value and the second hashed data value, to provide See Martino [0157].) 
Regarding claim 4, Martino discloses the system of claim 1. Martino further discloses wherein the hardware processor is further configured to control the network interface to transmit the determination of the validity of the digital record to a computer system associated with the request (Martino FIG. 13, [0229]. According to some embodiments , the method 1300 may comprise receiving a request to modify a second account on a second parallel blockchain as part of a transaction involv ing a first parallel blockchain and the second parallel block chain , the request including a transaction record of modifi cation of a first account on the first parallel blockchain, at 1302 . According to some embodiments , the method 1300 may further comprise confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account , at 1304 , and modifying the second account of the second parallel blockchain, at 1306 . The method 1300 may further comprise publishing creating a new block on the second parallel blockchain, at 1308.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 5, Martino discloses the system of claim 1. Martino further discloses wherein the second hashed data value comprises proof of performance content of an event associated with the digital record (Martino [0208], [0210]. In the case that the node device 902a is utilized to initiate a transaction such as transfer payment, for example , information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a . The second instance of the chain code 942b may , for example , cause information detailing a digital good ( e . g . , received via the second interface 920b ) to be transmitted to the blockchain services device 906 ( e . g . , via the second network 904b ). The blockchain services device 906 may then, for example, conduct authentication, certification , and / or cryptographic processing of the information received from the node device 902b to generate and / or define the second instance of the blockchain 944b. According to some embodiments, the second instance of the block chain 944b may be transmitted by the blockchain services device 906 to the node device 902b , e . g . , causing the second instance of the blockchain 944b to be stored in the second memory device 940b.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 8, claim 15 is directed to a method corresponding to the system of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a method corresponding to the system of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to a method corresponding to the system of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a non-transitory computer readable medium corresponding to the system of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a non-transitory computer readable medium corresponding to the system of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a non-transitory computer readable medium corresponding to the system of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Soundararajan et al. (“Soundararajan,” US 20200034945, filed July 30, 2018).  
Regarding claim 3, Wang discloses the system of claim 1.  Wang does not explicitly disclose: wherein content of the digital record comprises one or more of a video file, an image file, and an audio file, stored in a database which is off- chain with respect to the first and second blockchains.
However, in an analogous art, Soundararajan discloses wherein content of the digital record comprises one or more of a video file, an image file, and an audio file, stored in a database which is off- chain with respect to the first and second blockchains (Soundararajan [0054]. Camera 270 may be to capture images of entities . In implementations , software for utilizing camera 270 may run in a trusted executed environment ( TEE ) and run approved versions of unmodified code validated by the TEE . In some implementations, images captured by camera 270 may be encrypted using an encryption key within the TEE . By virtue of utilizing camera 270 within a TEE, alteration of captured images and / or access of captured images by unau thorized parties may be prevented . For example, once an image is captured , the blockchain application 215 , which may also be running in a TEE , may write the picture with embedded TOTAs in to the blockchain or off - chain with reference to the blockchain . This may ensure that the image and secured representations of blockchain addresses are handled only by trusted entities , shared on the blockchain , and recorded as truth.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Soundararajan with the teachings of Matino to include: wherein content of the digital record comprises one or more of a video file, an image file, and an audio file, stored in a database which is off- chain with respect to the first and second blockchains, to provide users with a means for ensuring the integrity of an image file using secure block-chain. (See Soundararajan [0054]). 
Regarding claim 10, claim 10 is directed to a method corresponding to the system of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 is directed to a non-transitory computer readable medium corresponding to the system of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Hudson et al. (“Hudson,” US 20200220725, filed Jan 9, 2019).  
Regarding claim 6, Martino discloses the system of claim 1.  Martino further discloses a third blockchain which is different from the first and second blockchains (Martino [0213]. According to some embodiments , the method 1100 may further comprise validating the transaction proof message by performing Merkle root proofs for at least one peer blockchain of the first parallel blockchain , at 1104 . The method 1100 may further comprise generating a new block hash for the second parallel blockchain based on at least one peer blockchain of the second parallel blockchain , at 1106 , and generating a new block for the second parallel blockchain with a new block header including the new block hash , at 1108.). 
Martino does not explicitly disclose: wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of a third blockchain which is different from the first and second blockchains. 
However, in an analogous art, Hudson discloses a system wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of a third blockchain [which is different from the first and second blockchains] (Hudson [0040]. If it is determined that the CLID is present over the blockchain 108 , the callee's telephony service provider module 216 retrieves a public key , of the plurality of public keys , associated to the CLID from the blockchain 108 . Subsequently , the authentication module 218 authenticates the caller upon verifying the signature by decrypting the hash value of the MDMF message using the public key retrieved for the CLID from the blockchain 108. It may be noted that decrypting the hash value of the MDMF message resulting a generation of a decrypted hash value. [Note that there are many MDMF messages corresponding to callers from different wireless carriers, see [0026]- [0027].].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Hudson with the teachings of Martino to include: wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of a third blockchain, to provide users with a means for verifying the authenticity of callers with block-chain based message verification. (See Hudson [0040]). 
Regarding claim 13, claim 13 is directed to a method corresponding to the system of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Gulbrandsen (“Gulbrandsen,” US 20200412731, filed Mar, 8, 2018).  
Regarding claim 7, Martino discloses the system of claim 1. Martino further discloses wherein each of the first and second hashed data values comprise a hash of a component of the digital record 17 and a transaction identifier (Martino [0208]. The node device 902a may , for example , initiate distributed ledger creation be generating an initial or first instance of the blockchain 944a by executing a first instance of the chain code 942a . In the case that the node device 902a is utilized to initiate a transaction such as transfer payment , for example , information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a.). 
Martino does not explicitly disclose: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier. 
However, in an analogous art, Gulbrandsen discloses a system wherein: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier (Gulbrandsen [0056], [0064]. Every access and use of systems within the core network must comply with preset criteria at all times : the CNAP 101 can use all its possible tools 311-320 to tag , track , block and do anything else with a user terminal , network communication , connected database or other network activity. The underlying reality of e.g. a MAC , IP address and / or other technological identifier of a node is cryptographically derived , synthesized , hashed and / or attached to an identifier , so that a potential change in the physical network protocol , socket address , port number , or other underlying information of a node will be visible on the identifier ledger 150. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Gulbrandsen with the teachings of Martino to include: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier, to provide users with a means for securely recording how a See Gulbrandsen [0056]). 
Regarding claim 14, claim 14 is directed to a method corresponding to the system of claim 7. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 is directed to a non-transitory computer readable medium corresponding to the system of claim 7. Claim 20 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD X LONG/            Examiner, Art Unit 2439 


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439